Title: From John Adams to the President of Congress, 3 May 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Sir
Leyden. May 3d. 1781

On the first of May I went to the Hague, and wrote to his Excellency Peter Van Bleiswick Esqr. Grand Pensionary of Holland, that having something of Importance to communicate to him, I proposed to do myself the Honour to wait on him the next Morning at half after eight, if that Time should be agreable to him: but if any other Hour was more convenient, I requested his Excellency to mention it. The Answer which was not in writing was, that half after eight should be the Time.
Accordingly the next Morning I waited on him, and was politely recieved. I informed him that I had asked his permission to make him this Visit, in order to inform him, that I had received from my Sovereign the United States of America full Powers to treat with the States General, and a Letter of Credence, as a Minister Plenipotentiary to their High Mightinesses, and another to his most Serene Highness the Prince; and that it was my Intention to communicate those Powers and Letters to their High Mightinesses and to his most Serene Highness on Friday next the fourth of May.
His Excellency said he would acquaint the States General and his Highness with it: that in his private Opinion he thought favourably of it, but that he must wait the Orders of his Masters: that it was a Matter somewhat delicate for the Republick: but I replied, as to the delicacy of it in the present State of open War between England and Holland, I hoped that it would not be any Obstacle—that I thought it the Interest of the Republick as well as of America. His Excellency rejoined one thing is certain We have a common Enemy.
As this was a Visit simply to impart my design, and as I knew enough of the delicate Situation and of the reputed Sentiments of this Officer, to be sensible that he did not wish to enter into any very particular Conversation at this time upon public Affairs, I here arose to take my Leave. His Excellency asked me if I had any good News from America? I answered none very late. He then said he would be very glad to form an Acquaintance with me. I answered this would be very flattering to me, and then took my Leave.
Tomorrow morning I propose to go to the President of the States General, to Secretary Fagel and to the Secretary of the Prince. This moment for the first Time I have recieved the Congress Account of General Morgan’s glorious Victory over Tarleton.
I have the Honour to be, with the greatest Respect and Consideration, Sir, your most obedient and most humble Servant.

John Adams

